Case 3:20-cv-11059-MAS-LHG Document 18 Filed 10/29/20 Page 1 of 5 PageID: 199




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE

  CASEY STERK and KEVIN MAHER,                      Civil Action No. 20-11059(MAS)(LHG)
  individually and on behalf of all others
  similarly situated,

                         Plaintiffs

  vs.

  THE BANK OF NOVA SCOTIA, et al.

                         Defendants


  YURI ALISHAEV, ABRAHAM                            Civil Action No. 20-11329(MAS)(LHG)
  JEREMIAS, and MORRIS JEREMIAS,
  individually and on behalf of all others
  similarly situated,

                         Plaintiffs,
  v.

  THE BANK OF NOVA SCOTIA, et al.

                         Defendants
  JEFFERY TOMASULO and                              Civil Action No. 20-12111(MAS)(LHG)
  CHRISTOPHER DEPAOLI, individually
  and on behalf of all others similarly situated,

                         Plaintiffs,
                                                         ORDER FOR PRO HAC VICE
  v.                                                           ADMISSION

  THE BANK OF NOVA SCOTIA, et al.

                         Defendants
Case 3:20-cv-11059-MAS-LHG Document 18 Filed 10/29/20 Page 2 of 5 PageID: 200




  JEFF BRAUN OF ML OPTIONS                 Civil Action No. 20-12217(MAS)(LHG)
  TRADING, LLC, Individually and on Behalf
  of All Others Similarly Situated,

                      Plaintiff,

  vs.

  THE BANK OF NOVA SCOTIA, et al.

                      Defendants.


  DON TRAN, individually and on behalf of   Civil Action No. 20-12261(MAS)(LHG)
  all others similarly situated,

                      Plaintiff,

  v.

  THE BANK OF NOVA SCOTIA, et al.

                      Defendants

  MARK SERRI, on Behalf of Himself and All Civil Action No. 20-12927(MAS)(LHG)
  Others Similarly Situated,

                      Plaintiff,

  vs.

  BANK OF NOVA SCOTIA, et al.

                      Defendants.




7B43139
Case 3:20-cv-11059-MAS-LHG Document 18 Filed 10/29/20 Page 3 of 5 PageID: 201




  LARRY BLANKENSHIP On Behalf Of               Civil Action No. 20-12998(MAS)(LHG)
  Himself And All Others Similarly Situated,

                        Plaintiff,

  v.

  THE BANK OF NOVA SCOTIA, et al.

                        Defendants.

  PORT 22, LLC, on Behalf of Itself and All    Civil Action No. 20-12999(MAS)(LHG)
  Others Similarly Situated,

                        Plaintiff,
  v.

  THE BANK OF NOVA SCOTIA, et al.

                        Defendants

  ARTHUR H. LAMBORN, JR., on Behalf of         Civil Action No. 20-13035(MAS)(LHG)
  Himself and All Others Similarly Situated,

                        Plaintiff,

  v.

  BANK OF NOVA SCOTIA, et al.

                        Defendants.

  ROBERT CHARLES CLASS A, L.P., on             Civil Action No. 20-13116(MAS)(LHG)
  Behalf of Itself and All Others Similarly
  Situated,

                        Plaintiff,

  v.

  BANK OF NOVA SCOTIA, et al.

                        Defendants.




7B43139
Case 3:20-cv-11059-MAS-LHG Document 18 Filed 10/29/20 Page 4 of 5 PageID: 202




          This matter having been opened to the Court by Brown & Connery, LLP, attorneys for

Defendants The Bank of Nova Scotia, Scotia Capital (USA) Inc., Scotia Holdings (US) Inc.,

Scotiabanc Inc., and The Bank of Nova Scotia Trust Company of New York (collectively,

“BNS Defendants”), for an Order, pursuant to Local Civil Rule 101.1(c), allowing Jamie S.

Dycus and Theresa Titolo admission pro hac vice on behalf of the BNS Defendants; Plaintiffs

consenting to the admissions requested; and the Court having considered this matter pursuant to

FED. R. CIV. P. 78, and for good cause shown,

          IT IS on this 29th day of October, 2020, ORDERED that:

          Jamie S. Dycus and Theresa Titolo of the law firm Wilmer Cutler Pickering Hale and

Dorr LLP, with offices located at 7 World Trade Center, 250 Greenwich Street, New York,

NY 10007, and 1875 Pennsylvania Avenue, NW Washington, DC 20006, members in good

standing of the Bars in which they are admitted, be hereby permitted to appear pro hac vice

in these actions pursuant to Local Civil Rule 101.1(c); however, all pleadings, briefs and

other papers filed with the Court on behalf of the BNS Defendants shall be signed by a

member or associate of the firm of Brown & Connery, LLP, who is admitted to practice

before this Court, who shall be responsible for said papers, and for the conduct of the cause,

and who shall be present in Court during all phases of these proceedings, unless expressly

excused by the Court, and who will be held responsible for the conduct of the attorneys

admitted hereby; and it is

          FURTHER ORDERED that Jamie S. Dycus and Theresa Titolo pay $150.00 to the

Clerk, United States District Court of New Jersey as required by Local Civil Rule

101.1(c)(3); and it is




7B43139
Case 3:20-cv-11059-MAS-LHG Document 18 Filed 10/29/20 Page 5 of 5 PageID: 203




          FURTHER ORDERED that Jamie S. Dycus and Theresa Titolo shall pay the

annual fee to the New Jersey Lawyers’ Fund for Client Protection in accordance with New

Jersey Court Rule 1:28-2 in this year and any subsequent year in which they are admitted

pro hac vice in this matter; and it is

          FURTHER ORDERED that Jamie S. Dycus and Theresa Titolo shall be bound by

the General and Admiralty Rules of the United States District Court for the District of New

Jersey, including, but not limited to the provisions of L. Civ. R. 103.1, Judicial Ethics and

Professional Responsibility, and L. Civ. R. 104.1, Discipline of Attorneys; and it is

          FURTHER ORDERED that Jamie S. Dycus and Theresa Titolo shall be deemed to have

agreed to take no fee in any tort case in excess of the New Jersey State Court Contingency Fee

Rule, Rule 1:21-7, as amended.


                                                     So Ordered,




                                                     _____________________________
                                                     Hon. Lois H. Goodman, U.S.M.J.




7B43139
